Dismissed and Opinion Filed March 24, 2022




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00091-CV

                    IN THE INTEREST OF M.R., A CHILD

               On Appeal from the 417th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 417-30026-2019

                        MEMORANDUM OPINION
                   Before Justices Myers, Osborne, and Nowell
                            Opinion by Justice Myers
      It is well-settled that an order is appealable only if either all issues between

all parties have been determined or a statute or rule authorizes its appeal. See Jack

B. Anglin Co., Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992). The appealed order

here struck appellant’s petition in intervention in the underlying child protection

case, but the case has not yet been resolved and no statute or rule authorizes the

appeal. See Metromedia Long Distance, Inc. v. Hughes, 810 S.W.2d 494, 499 (Tex.

App.—San Antonio 1991, writ denied) (order dismissing or striking petition in

intervention is appealable on final judgment).

      By letter dated February 15, 2022, we directed appellant to file a jurisdictional

letter brief addressing our concern and cautioned her that failure to comply by
February 25, 2022 could result in dismissal of the appeal without further notice. To

date, however, appellant has not responded. Accordingly, on the record before us,

we dismiss the appeal. See TEX. R. APP. P. 42.3(a).



                                          /Lana Myers//
                                          LANA MYERS
220091f.p05                               JUSTICE




                                        –2–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

IN THE INTEREST OF M.R., A                  On Appeal from the 417th Judicial
CHILD                                       District Court, Collin County, Texas
                                            Trial Court Cause No. 417-30026-
No. 05-22-00091-CV                          2019.
                                            Opinion delivered by Justice Myers,
                                            Justices Osborne and Nowell
                                            participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 24th day of March, 2022.




                                      –3–